      Case 3:20-cv-01879-LAB-LL Document 5 Filed 12/11/20 PageID.28 Page 1 of 1



1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    KRISHNA JARIWALA                           Case No.: 20cv1879-LAB (LL)
12                                Plaintiff,
                                                 ORDER OF DISMISSAL
13    v.
14    ICELINK WATCH & JEWELRY
      INC.
15
                               Defendant.
16
17
18         Plaintiff has filed a notice of dismissal without prejudice. (Docket no. 4.)
19   Defendant has not answered or otherwise appeared. Pursuant to Fed. R. Civ. P.
20   41(a), this action is DISMISSED WITHOUT PREJUDICE.
21
22         IT IS SO ORDERED.
23   Dated: December 10, 2020
24
25                                             Honorable Larry Alan Burns
26                                             Chief United States District Judge

27
28

                                                1
                                                                                    20cv1879
